                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


John Hunter, Sr.,                                File No. 18-cv-1773 (ECT/DTS)

               Petitioner,

v.                                             ORDER ACCEPTING REPORT
                                                AND RECOMMENDATION
Warden Rios,

           Respondent.
________________________________________________________________________

      The Court has received the May 15, 2019 Report and Recommendation of United

States Magistrate Judge David T. Schultz. ECF No. 11. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.       The Report and Recommendation [ECF No. 11] is ACCEPTED;

      2.       The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED; and

      3.       The action is DISMISSED WITH PREJUDICE.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 11, 2019                    s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court
